187 F.3d 680 (5th Cir. 1999)
VICTORIA RIZZO Plaintiff - Appelleev.CHILDREN'S WORLD LEARNING CENTERS, INCORPORATED, doing business as CWLC, Incorporated Defendant - Appellant
No. 97-50367
IN THE UNITED STATES COURT OF APPEALS   FOR THE FIFTH CIRCUIT
August 27, 1999

Appeal from the United States District Court for the Western District of Texas
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion April 15, 1999, 5 Cir., 1999, 173 F.3d 254)
Before  KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,              BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.